DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered and are persuasive in-part and not persuasive in-part.
Applicant argues in general terms on pg. 7, but on page 8 argues the specifics of the Final action by discussing the following:
For example, as asserted by the Office, Okajima is directed to a “[diesel oxidation catalyst] DOC catalyst that includes Pt and Pd in a ratio of 1:1 to 11:2 (col. 4, lines 57- 59) with alumina and barium oxide (col. 5, lines 11-16)... deposited on a substrate on a flow-through type honeycomb structure.” Office Action at 4. Kearl is used by the Office to teach “barium oxide . . . rang[ing] from 1-20 wt% (Para. 0187)” (Office Action at 5): Kearl, however, is directed to “non-platinum group metal materials that effectively reduce and/or store NO, for use as less expensive alternatives in LNTs [lean NOx traps (LNTs) composed of one or more platinum group metals].” Kearl at [0005] (emphasis added); see also, Kearl at [0021], [0047], 

Applicant’s position here is respectfully contended.
Kearl describes different catalysts in their reference, to include LNT catalysts (para. 4) and an oxidation catalyst (para. 13, 16, 4, 9).  When describing the oxidation catalyst, Kearl explains that the oxidative catalyst can comprise at least one Pt group metal (para. 22, 40, 48, 67, 115).  The mention of Pt group metals in para. 5 is respectfully to the LNT.

Next, the remarks on the bottom of pg. 8 to pg. 9 argue the following:
Likewise, the Office relies on the newly cited Voss reference to teach that the Pt:Pd ratio “may be increased” and can be “5:1 or 6:1 or 7:1.” Office Action at 4, 6. The problem with Voss is that it is directed to a zoned catalyst; that is, it is directed to “[zJoned diesel oxidation catalysts containing a higher precious metal loading in the inlet zone tha[n] the outlet zone and an equal or shorter length inlet zone are described.” Voss at Abstract (emphasis added). As relied upon by the Office, Voss details that “the inlet zone comprises platinum and palladium in a ratio of at least 2:1 and the outlet zone comprises substantially only palladium.” /d. at [0022]: Office Action at 6 (citing Voss at [0022]). Okajima fails to teach and/or suggest a zoned DOC; the term “zone” is not even mentioned in Okajima. Voss’ zoned DOC is a different type of DOC taught by Okjima. The Office fails to provide a motivation to seek out teachings in zoned catalysts and further, to use the teachings found in the inlet zone instead of the outlet zone. The Office attempts to allege that “Voss explains that a higher Pt to Pd would still be effective for use in a DOC and is known to be effective in the prior art” but such a rationale ignores the disparate teachings between Okajima and Voss and merely looks at the claimed subject matter in parts instead of as a whole, which is impermissible. M.P.E.P. § 2141.02(l) (explaining that “[i]Jn determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.”). 



Next, the remarks argue on the bottom of pg. 9 to the top of pg. 10, the following:

Additionally, the Office asserts that Okajima’s composition “does not have ceria.” Office Action at 4. That is incorrect. Okajima specifically teaches the inclusion of ceria in the DOC. That is, Okajima’s DOC comprises a noble metal component, a promoter component, an inorganic base material, and a baking material. Okajima at Col. 7, line 48- Col. 11, line 26. In the context of the inorganic base material, Okajima teaches with the alumina “it is preferable that lanthanum oxide, zirconia, ceria, or the like is added to y-alumina.” /d. at Col. 9, Il. 3-5 (emphasis added). Okajima teaches ceria in the relied upon DOC.

These remarks are respectfully persuasive and therefore the rejection has been amended.
Next, the remarks then argues the following on page 10.
Additionally, none of the Kearl, Wan, Pfeifer, Echoff, Zhou, Turner, and Arnold cure the above-identified deficiencies of Okajima. The Office cites to Kearl for allegedly teaching an oxidative catalyst modified with barium oxide and Wan for allegedly teaching “the LNT and the SCR catalysts can each be on a separate substrate brick, or, alternatively, each can be placed in a front zone and a rear zone, respectively, on a single substrate brick. Office Action at 5, 6. The Office also points to Pfiefer for disclosing a “diesel oxidation catalyst combined with a three way catalyst on a filter, which are upstream of the SCR” and Echoff for allegedly teaching “wall flow filters are known in the art to be coated with diesel oxidation catalyst or a three way catalyst.” /d. at 9. Zhou, Turner, and Arnold are directed to interconnections of the TWC, DOC, SCR, and AOC portions. /d. at 9,10. Therefore, Kearl, Wan, Pfeifer, Echoff, Zhou, Turner, and Arnold do not cure the deficiencies of Okajima.

The remarks are respectfully persuasive.  Specifically, the combination of Okajima with Wan.  Therefore this rejection has been withdrawn.  Although the Wan reference is still employed, the rejection has been modified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US Pat.: 9480948) and in view of Kearl (US Pub.: 2015/0165418).
As to Claims 1-4, 6, 7 and 10, Okajima describes a DOC catalyst that includes Pt and Pd in a ratio of 1:1 to 11:2 (col. 4, lines 57-59) with alumina and barium oxide (col. 5, lines 11-16).   Alumina can be considered the refractory oxide of the claims.  The barium oxide is not described as a NOx storage component, but Claim 3 of the current claim set describes oxides of barium as a NOx storage component.  Therefore, the same compound can be considered to have the same functionality.  Okajima describes that the DOC catalyst is deposited on a substrate on a flow-through type honeycomb structure (col. 9, lines 40-52).
This composition is then supported on an inorganic oxide (col. 8, lines 66-67) which can include alumina (col. 9, lines 1-3).  Additionally, lanthanum oxide, zirconia or ceria can be added to the alumina as well (col. 9, lines 4-6).  
	Although Okajima states that ceria can be added to the alumina inorganic oxide support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in some embodiments, such as when lanthanum oxide or zirconia is added to the inorganic oxide, ceria is not included as part of the inorganic oxide support. 
Next, Okajima states that the SCR catalyst is arranged on the latter part of the DOC (see Fig. 1 and 2).  Therefore downstream of the DOC.
As to the NOx storage amount, Okajima discloses use of barium oxide as the NOx storage component, but does not state how much in weight % the material is in the catalyst.
	As to the ammonia generating catalyst feature, the claims state that the ammonia generating catalyst contains the composition in claim 1.  Therefore, since Okajima and Kearl describes the same composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound has the same functionality. 
Kearl describes an oxidative catalyst (para. 42) modified with barium oxide (para. 0181, “barium oxide may be included in the oxidative washcoat layer”) used to absorb, bind and hold NOx compounds (para. 0182).  The amount of barium oxide used along with the oxidative washcoat layer may range from 1-20 wt % (para. 0187).
As to the “no ceria” feature, Kearl explains that the barium oxide may be impregnated into ceria but can be impregnated into other non-ceria-based compounds (para. 188, 187).
Therefore some embodiments of the Kerl material can not include ceria.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include barium oxide in the Okajima in an amount of 1-20 wt %, as taught by Kearl because this concentration is known to be effective for use along with an oxidation catalyst for the additional benefit of absorbing NOx gases. 
	As to Claim 5, Okajima teaches that the refractory oxide can be alumina (see above).
	
	As to Claim 8, Okajima states that the DOC and the SCR are on separate substrates (see Fig. 1).  The DOC has the same compositions as the ammonia-generating catalyst of the claim and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the same composition would have the same functionality.

	As to Claim 27, the rejection of Claim 1 above is re-iterated here.  As to the additional features, Okajima teaches in the background that exhaust gases are known to be treated from gasoline-burn engines (col. 1, lines 18-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the catalysts of Okajima and Kearl with the treatment of exhaust from gasoline-burn engine because Okajima explains that exhaust gases from these types of engines are known in the art. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima and Kearl as applied to claim 1 above, and further in view of Fedeyko (US Pub.: 2015/0037233).
Fedeyko teaches that in Fig.1 B there is an oxidation catalyst that is coated on a substrate (para. 55).  This coated substrate is then covered with an additional SCR catalyst (para. 55).   Fedekyo shows that there are many different configurations for the oxidation catalyst and the SCR (see Fig. 1A to 1D, 1E).  The oxidation catalysts in this reference are diesel oxidation catalysts (para. 71).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the SCR and oxidation catalysts on a single substrate, as taught by Fedeyko for use with Okajima and Kearl because this configuration is known to be an effective method of reducing NOx gases in a flue gas stream. 

Claims 11, 12, 13, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima and Kearl as applied to claim 1 above, and further in view of Wan (US Pub.: 2011/0173950).
	As to Claims 11, 12, 13 and 14, Wan describes an emission treatment system (para. 23) that has an ammonia-generating component; and an SCR catalyst disposed downstream of the ammonia-generating component (para. 23). The SCR catalyst comprises a molecular sieve having a CHA crystal structure (para. 23).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR that includes a CHA crystal structure, as taught by Wan for use with the SCR of Okajima, Kearl because SCR catalysts that employ this type of crystal structure are known to be effective for use in catalytic NOx reduction.

	As to Claim 15, Wan teaches that the SCR-CHA sieve has a SiO2/Al2O3 ratio of 15-256 (para. 92).

	As to Claim 16, Wan teaches that the sieve is promoted with Cu (para. 92).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR that includes Cu, as taught by Wan for use with the SCR of Okajima and Kearl because Cu is known to effective reduce NOx catalytically when used in an SCR.

	As to Claims 17 and 18, Wan teaches that the SCR catalyst is disposed on a wall flow monolith (para. 89) or a flow-through substrate (para. 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the SCR on a wallflow or a monolith, as taught by Wan for use with the SCR of Okajima and Kearl  because adding these substrates are known to produce effective reduction of NOx catalytically when used with an SCR.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl, and Fedeyko as applied to claim 9 above, and further in view of Koermer (US Pub.: 2008/0069741).
Okajima describes the DOC catalyst on a substrate on a flow-through type honeycomb structure (see above).  
Koermer describes a filter (para. 24) where the SCR is deposited from the outlet end for at least part of the distance from the outlet end (para. 24).  The filter also includes an inlet oxidation catalyst deposited as a layer end deposited as a layer and extends from the inlet end for at least part of the distance towards the outlet (para. 24).  As to the type of substrate, Koermer explains that their substrate can be a wall-flow filter substrate (para. 50).  The reference explains that “if such substrate is utilized, the resulting system will be able to remove particulate matters along with gaseous pollutants (para. 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a wall-flow filter substrate, as taught by Koermer for use in the substrate of Okajima, Kearl, and Fedeyko because these filters are known to be used to aid in the removal of particulate matters along with gaseous pollutants.

Claims 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima and Kearl as applied to claim 1 above, and further in view of Pfeifer (US Pub.: 2010/0058746) and in view of Echoff (US Pub.: 2013/0202507).
Pfeifer describes a system shown in Fig. 7 that shows a diesel oxidation catalyst (6 and 6’) combined with a three way catalyst (13 and 13’) on a filter (para. 56), which are upstream of the SCR at 9 (see Fig. 7 and para. 56).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a DOC and TWC on a filter upstream of an SCR, as taught by Pfeifer for use with Okajima, Kearl because these combinations are known to be effective for the treatment of exhaust.
As to the filter being a wall flow, Echoff teaches that there wall flow filters are known in the art to be coated with diesel oxidation catalyst or a three way catalyst (para. 83).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a wall flow as the filter, as taught by Echoff for use with the DOC and TWC of Pfeiffer because these types of filters are known to be effective for use as catalyst substrates. 

As to Claim 23, Echoff teaches that the DOC (1 or 1’ in abstract) can be upstream of the catalytic converter (3, see abstract).

	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl, Pfeifer and Echoff as applied to claim 21 above, and further in view of Zhou (US Pub.: 2010/0058744).
	Zhou describes a TWC upstream of the DOC (para. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a TWC upstream of the DOC, as taught by Zhou for use with Okajima, Kearl, Pfeifer and Echoff because this configuration is known to effectively treat exhaust gases. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl as applied to claim 1 above, and in view of Turner (US Pub.: 2014/0166126).
Turner describes a system for treating pollutants (abstract) and depicts an SCR upstream of an ammonia oxidation catalyst (AOC) (para. 20).  The AOC is designed to react with ammonia that escapes from the SCR that has slipped out of the SCR (para. 47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an AOC downstream of the SCR, as taught by Turner for use with the systems of Okajima, Kearl because use of an AOC downstream of an SCR will react with excess ammonia that does not react in the SCR.

	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima, Kearl, Pfeifer, Echoff and Zhou as applied to claim 22 above, and in view of Arnold (US Pub.: 2010/0239478).
	Arnold explains that in the prior art, there are a number of efforts to combine three way catalysts with filters in order to meet the high European emission rates (para. 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a TWC of Okajima, Kearl, Pfeifer, Echoff and Zhou with a filter, as taught by Arnold because these systems are known to meet the higher European emission rates. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US Pat.: 9480948) and in view of Kearl (US Pub.: 2015/0165418) and in view of Ballinger (US Pub.: 2012/0201731).
Okajima describes a DOC catalyst that includes Pt and Pd in a ratio of 1:1 to 11:2 (col. 4, lines 57-59) with alumina and barium oxide (col. 5, lines 11-16).   Alumina can be considered the refractory oxide of the claims.  The barium oxide is not described as a NOx storage component, but Claim 3 of the current claim set describes oxides of barium as a NOx storage component.  Therefore, the same compound can be considered to have the same functionality.  Okajima describes that the DOC catalyst is deposited on a substrate on a flow-through type honeycomb structure (col. 9, lines 40-52).
This composition does not have ceria.
The SCR catalyst is arranged on the latter part of the DOC.  Therefore downstream of the DOC.
As to the NOx storage amount, Okajima discloses use of barium oxide as the NOx storage component, but does not state how much in weight % the material is in the catalyst.
	As to the ammonia generating catalyst feature, the claims state that the ammonia generating catalyst contains the composition in claim 1.  Therefore, since Okajima and Kearl describes the same composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound has the same functionality. 
Kearl describes an oxidative catalyst (para. 42) modified with barium oxide (para. 0181, “barium oxide may be included in the oxidative washcoat layer”) used to absorb, bind and hold NOx compounds (para. 0182).  The amount of barium oxide used along with the oxidative washcoat layer may range from 1-20 wt % (para. 0187).
As to the “no ceria” feature, Kearl explains that the barium oxide may be impregnated into ceria but can be impregnated into other non-ceria-based compounds (para. 188, 187).
Therefore some embodiments of the Kerl material can not include ceria.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include barium oxide in the Okajima in an amount of 1-20 wt %, as taught by Kearl because this concentration is known to be effective for use along with an oxidation catalyst for the additional benefit of absorbing NOx gases. 
	Okajima explains that the upper limit of the Pt:Pd ratio is 11:2 because of price.  
	None of the references describes the SCR composition.
	Ballinger explains that known SCR catalysts include CHA sieve (para. 7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a CHA-type sieve in the SCR of Okajim, Kearl as taught by Ballinger because SCR catalysts are known to be effective for use as an SCR when employing this framework-type. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

January 14, 2022